Form of Agreement for Stock Option Award to Non-Employee Directors under  

Exhibit 10(d)

the Company’s 2002 Stock Incentive Plan (fully vested)  

LOGO [g65154logo1.jpg]

Grant Number:

 

Grant Date

 

Option

Shares

 

Exercise

Price

$

   Expiration
Date

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Grant Date specified above granted to

«Name»

(“Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Certificate represents is fully exercisable from the Grant Date set forth above
until the Expiration Date.

By accepting this Option the holder acknowledges that the holder of this Option
will not have any of the rights of a shareholder with respect to the Option
Shares until the holder has duly exercised the Option and paid the Exercise
Price in accordance with this Certificate. The holder further acknowledges and
agrees that the Company may deliver, by electronic mail, the use of the Internet
or Company intranet web pages or otherwise, any information concerning the
Company, this Option, the UnitedHealth Group Incorporated 2002 Stock Incentive
Plan (the “Plan”), pursuant to which the Company granted this Option, and any
information required by the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Certificate, the
terms of the Plan shall govern. Any terms not defined herein shall have the
meaning set forth in the Plan.

* * * * *

Nonqualified Option. The Company does not intend that the Option shall be an
Incentive Stock Option governed by the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended.

Termination of Option. The Option shall terminate on the Expiration Date. This
Option shall in no event be exercisable after the Expiration Date.



--------------------------------------------------------------------------------

Departure of Optionee from the Board. If the Optionee departs from the Board of
Directors of the Company for any reason, all Option Shares shall remain
exercisable until the Expiration Date. If the Optionee dies while in office as a
director or following his or her departure from the Board of Directors, the
Optionee’s personal representatives or administrators or any person or persons
to whom the Option is transferred by will or the applicable laws of descent and
distribution may exercise the Option Shares in accordance with the terms of this
paragraph.

Manner of Exercise. On the terms set forth herein, the Option may be exercised
in whole or in part from time to time by delivering notice of exercise to the
Company, accompanied by payment of the Exercise Price (i) in cash, by wire
transfer, certified check or bank cashier’s check payable to the Company,
(ii) by delivery of shares of Common Stock already owned by the Optionee or
(iii) by delivery of a combination of cash and such shares; provided, that
Optionee shall not be entitled to tender shares of Common Stock pursuant to
successive, substantially simultaneous exercises of options to purchase Common
Stock. Any shares already owned by the Optionee referred to in the preceding
sentence must have been owned by the Optionee for no less than six months prior
to the date of exercise of the Option if such shares were acquired upon the
exercise of another option or upon the vesting of restricted stock or restricted
stock units. Notwithstanding anything to the contrary in this Certificate, the
Company shall not be required to issue or deliver any shares of Common Stock
upon exercise of any Option until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange) as may be determined by the Company to be
applicable have been and continue to be satisfied (including an effective
registration of the shares under federal and state securities laws).

No Other Rights. This Option does not confer on the Optionee any right to
continue as a director of the Company, nor shall it interfere in any way with
the right of the Company to terminate such directorship at any time.

Transfer. During the Optionee’s lifetime, only the Optionee or a transferee
pursuant to clause (ii) of the following sentence can exercise the Option. The
Optionee may not transfer the Option except (i) by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act or the
rules promulgated thereunder or (ii) by gift to a “family member,” as such term
is defined in the General Instructions to Form S-8 under the Securities Act of
1933 (or any successor form), of the Optionee. Following a transfer pursuant to
clause (ii), no subsequent transfers pursuant to clause (ii) shall be permitted.
Any attempt to otherwise transfer the Option shall be void.

Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the



--------------------------------------------------------------------------------

benefits or potential benefits intended to be made available under the Option
(including, without limitation, the benefits or potential benefits of provisions
relating to the term, vesting or exercisability of the Option), the Committee
shall, in such manner as it shall deem equitable or appropriate in order to
prevent such diminution or enlargement of any such benefits or potential
benefits, adjust any or all of (i) the number and type of shares (or other
securities or other property) subject to the Option and (ii) the exercise price
with respect to the Option; provided, however, that the number of shares covered
by the Option shall always be a whole number. Without limiting the foregoing, if
any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with another entity, or the
sale of all or substantially all of the Company’s assets to another entity,
shall be effected in such a way that holders of the Company’s Common Stock shall
be entitled to receive stock, securities, cash or other assets with respect to
or in exchange for such shares, the Optionee shall have the right to purchase
and receive upon the basis and upon the terms and conditions specified in this
Certificate and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the Option, with
appropriate adjustments to prevent diminution or enlargement of benefits or
potential benefits intended to be made available under the Option, such shares
of stock, other securities, cash or other assets as would have been issued or
delivered to the Optionee if the Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such reorganization, consolidation, merger or sale unless prior to the
consummation thereof the successor entity (if other than the Company) resulting
from such reorganization, consolidation or merger or the entity purchasing such
assets shall assume by written instrument the obligation to deliver to the
Optionee such shares of stock, securities, cash or other assets as, in
accordance with the foregoing provisions, the Optionee may be entitled to
purchase or receive.

Other. An original record of this Certificate and all the terms thereof is held
on file by the Company. To the extent there is any conflict between the terms
contained in this Certificate and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.

Governing Law. The validity, construction and effect of this Option and any
rules and regulations relating to the Option and this Certificate shall be
determined in accordance with the laws of the State of Minnesota (without regard
to its conflict of laws principles).

THIS CERTIFICATE REPRESENTS AN OPTION TO PURCHASE SHARES OF COMMON STOCK AND
DOES NOT CONSTITUTE OR REPRESENT SHARES OF COMMON STOCK

NON-NEGOTIABLE